DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	Terminal disclaimer filed on 12/21/2021 is accepted and approved.  Previously presented double-patenting rejections are withdrawn.

Response to Amendment
	Amendments made to the claims on 12/21/2021 changed the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims as necessitated by the claim amendments.  The current Office Action is made FINAL as necessitated by the claim amendments.
	Amendments made on 06/06/2022 to claims 8 and 13 overcome the previously presented 35 USC 112 rejections.  Corresponding rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 06/06/2022, with respect to the rejection(s) of claim(s) 1-6, 8 and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mazzarese (US 2015/0063287) in views of Nogami (US 2010/0110986), Cordeiro (US 2010/0331028) and Matin (US 2013/0308562).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese (US 2015/0063287) in views of Nogami (US 2010/0110986), Cordeiro (US 2010/0331028) and Matin (US 2013/0308562).
Mazzarese discloses the following features.
	Regarding claim 1, a station apparatus (see terminal shown in Fig. 2 and Fig. 11) comprising: 
a receiver (receiver 21 in Fig. 11) to receive a measurement request message from a PCP/AP (see Base station in Fig. 2 and Fig. 8), wherein the measurement request message (see step S201, wherein the terminal receives a CSI-RS resource configuration information from a base station that instructs the terminal to measure RSRP in step S202), wherein the reporting method is a first method to report individual measurements of the plurality of measurements (see “report the RSRP of each antenna port group to the base station” recited in paragraph [0074]) or a second method to report an average of the plurality of measurements (see “report the sum or the average value or the weighted average value of the RSRP of all the antenna port groups” recited in paragraph [0077]);
	processing circuitry (see Processing unit 42 in Fig. 11) to: obtain at least one of the plurality of measurements using at least one RX antenna based at least on the measurement request message (see “after receiving the first CSI-RS resource configuration information sent by the base station, the terminal may correspondingly measure the RSRP of each antenna port group according to the antenna port group included in the one or more first CSI-RS resources carried in the first CSI-RS resource configuration information” recited in paragraph [0073]); and generate a measurement report message based at least on the report method (see step S203 in Fig. 2, wherein the terminal reports to the base station based on the measurement/reporting methods as disclosed in paragraphs [0074]-[0077]); and
	a transmitter (see Sender 44 in Fig. 11) to transmit the measurement report message to the PCP/AP (see step S203 in Fig. 2).
	Regarding claim 4, a method performed by a STA apparatus (see terminal shown in Fig. 2 and Fig. 11) comprising: 
	receiving a measurement request message from a PCP/AP (see Base station in Fig. 2 and Fig. 8), wherein the measurement request message (see step S201, wherein the terminal receives a CSI-RS resource configuration information from a base station that instructs the terminal to measure RSRP in step S202), wherein the reporting method is a first method to report individual measurements of the plurality of measurements (see “report the RSRP of each antenna port group to the base station” recited in paragraph [0074]) or a second method to report an average of the plurality of measurements (see “report the sum or the average value or the weighted average value of the RSRP of all the antenna port groups” recited in paragraph [0077]);
	performing at least one of the plurality of measurements using at least one reception antenna based at least on the measurement request message (see “after receiving the first CSI-RS resource configuration information sent by the base station, the terminal may correspondingly measure the RSRP of each antenna port group according to the antenna port group included in the one or more first CSI-RS resources carried in the first CSI-RS resource configuration information” recited in paragraph [0073]);
generating a measurement report message based at least on the report method (see step S203 in Fig. 2, wherein the terminal reports to the base station based on the measurement/reporting methods as disclosed in paragraphs [0074]-[0077]); and
transmitting the measurement report message to the PCP/AP (see step S203 in Fig. 2).
	Mazzarese does not explicitly disclose the following features: regarding claims 1 and 4, wherein he measurement request message includes a measurement report method subfield having a value to indicate a report method to be used to report results; and wherein the plurality of measurements are concurrent measurements; regarding claims 8 and 10, wherein the plurality of concurrent measurement is a first plurality of concurrent measurements of a first channel and the method further comprises: obtaining at least one of a second plurality of measurement of a second channel; and generating the measurements report message to include one or more results of the at least one of the second plurality of measurements.
	Nogami discloses the following features.
	Regarding claims 1 and 4, wherein the measurement request message includes a measurement report method subfield having a value to indicate a report method to be used to report results (see “the report request decision section 2513 decides whether to request the respective terminal devices to report the average reception state information, or whether to request them to report the individual section state information.  The report decision section 2513 then outputs the result of this decision to the downlink control information creation section 215 as report request information” recited in paragraph [0388], wherein a downlink control information, or DCI, is a well-known control message that includes a number of subfields to indicate various control information).
	Cordeiro disclose the following features.
Regarding claims 1 and 4, wherein the measurement request message includes a measurement report method subfield having a value to indicate a report method to be used to report results (see “Measurement method field 410 indicates the method to be used by the measuring STA in carrying the measurement request, as well as in reporting back to the PCP in the corresponding measurement report. In embodiments, the conventions provided in the IEEE 802.11k Amendment to the IEEE 802.11-2007 Standard may be employed. For example, when field 410 is set to zero (0), Average Noise plus Interference Power Indicator (ANIPI) is designated. However, when this field is set to one (1), Received Signal to Noise Indicator (RSNI) is designated. Other values of measurement field 410 may be reserved for other designations” recited in paragraph [0036], wherein Nogami above shows the requesting of reporting method with regards to whether to report individual measurements or average and Cordeiro specifically shows that such request may be carried in subfield having a value to indicate the report method).
Regarding claims 8 and 10, wherein the plurality of concurrent measurement is a first plurality of concurrent measurements of a first channel (rejections as applied to claims 1 and 4 disclose this feature) and the method further comprises: obtaining at least one of a second plurality of measurement of a second channel; and generating the measurements report message to include one or more results of the at least one of the second plurality of measurements (see paragraph [0032], wherein a “channel number field” is used to request the channel for which measurements are to be taken, thereby allowing the separate measurements on separate channels to be taken).
Matin discloses the following features.
Regarding claim 1, wherein the plurality of measurements are of a plurality of concurrent measurements (see “For example, when the UE has multiple receiving circuits available, the UE may turn on all receiving circuits concurrently, and measure all antennas' performance for comparison” recited in paragraph [0067], wherein the measurements as taught in Mazzarese and Cordeiro may be performed concurrently based on the teaching of Matin).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Mazzarese using features, as taught by Nogami, Cordeiro and Matin, in order to reduce the amount of information transmitted using the uplink (see paragraph [0007] of Nogami), in order to indicate the method to be used by the measuring STA (see paragraph [0036] of Cordeiro) and in order to acquire concurrent measurements for comparison (see paragraph [0067] of Matin).

Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese, Cordeiro and Matin as applied to claims 1 and 4 above, and further in view of Li (US 2016/0316375).
Mazzarese, Cordeiro and Matin disclose the features as shown above.
Mazzarese does not disclose the following features: regarding claims 2 and 5, wherein the measurement request message includes measurement configuration information; regarding claims 3 and 6, wherein the measurement configuration information includes: a requested measurement; a measurement start time; and a measurement duration.
Li discloses the following features.
Regarding claims 2 and 5, wherein the measurement request message includes measurement configuration information (see “directional channel quality measurement request elements…duration of the measurement time periods…” recited in paragraph [0196]).
	Regarding claims 3 and 6, wherein the measurement configuration information includes: a requested measurement (see “a measurement request element whose measurement type is Directional Channel Quality Request” recited in paragraph [0228]); a measurement start time (see “a start time of an SP” recited in paragraph [0228]; and a measurement duration (see “a measurement duration field in the measurement request element” recited in paragraph [0228]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Mazzarese, Cordeiro and Matin using features, as taught by Li, in order to performing scheduling to avid interreference (see paragraph [0009]).

Allowable Subject Matter
Claims 12-22 are allowed.

Claims 7, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473